DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 March 2022 has been entered. 
Response to Amendment
Amendments necessitate further scope and boundaries to respectfully consider.
Response to Arguments
Applicant's arguments filed 03 December 2021 have been fully considered but they are not persuasive.
Applicant argues that the previous 35 U.S.C. 112(a) enablement void is overcome due to amendments of the following units: storage unit, acquisition unit, determining unit, first processing unit, and second processing unit.
The office respectfully disagrees.  The aforementioned units are not described in applicant’s specification nor applicant’s drawings of possessing independent sufficient structure to carry out the functions each of them describe, other than being included within a timing controller which only provides structure for itself and the units structure MPEP 2181 II for further description of the definiteness requirement(s).
Therefore, the office respectfully disagrees.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-12 rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims and specification describe the functionality of a timing controller that’s somehow implemented within a touch embedded display.  However, the drawings, specification, and claims do not describe how the timing controller is tied into the circuit, and without this pertinent disclosure, one having ordinary skill in the art would not possess the knowledge to make and use the disclosed invention.
Please note, if amendments are made to overcome the above void(s), then the applicant must be aware that new matter is impermissible, the drawings must show every feature claimed, and the specification and claims must support each other.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations that include the term “unit” - storage unit, acquisition unit, determining unit, first processing unit, and second processing unit (hereinafter referred to aforementioned units) - invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The aforementioned units are not described in applicant’s specification nor applicant’s drawings of possessing independent sufficient structure to carry out the functions each of them describe, other than being included within a timing controller which only provides structure for itself and the units structure within is not described (e.g., acquisition unit structure that provides the acquiring function is not described in applicant’s disclosure).  Please note, the claimed units may correspond to software blocks and not circuitry that a timing controller provides functionality thereto due to the MPEP 2181 II for further description of the definiteness requirement(s).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703. The examiner can normally be reached M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.